Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 16 February 2022 regarding the rejection of Claim 1 and its dependent claims under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendment to Claim 1. Konde (“Development of an Intermediate Temperature Molten Salt Fuel Cell”) does not teach a ceramic support comprised of zirconia stabilized with yttria, wherein the yttria is present in up to 8 wt.% of a total weight of the zirconia and yttria. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Yamada (US 2016/0322650 A1) and Saiai (US 5075277).
Applicant's arguments filed 16 February 2022 regarding the rejection of Claim 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that since Konde indicates using ammonia as fuel, Konde does not obviate a fuel cell system which synthesizes ammonia from water and nitrogen gas. This is not persuasive because the claim does not require any particular structural features which would differentiate the instant fuel cell system from that of Konde. In the context of Konde, a reformer system which would synthesize ammonia from its components rather than separate the component elements of ammonia is merely a function of the fuel cell system and does not result in a structural change in the cathode, anode, molten electrolyte or power source, which are the only claimed components of the fuel cell system. Therefore, it is the examiner’s position that since Konde appreciates running fuel cells in reverse to generate power (see second paragraph of page 20) and the claimed separator would be expected to be capable of allowing ions to pass through (as is standard in a fuel cell) regardless of the particular operational direction in which the chemical reaction is run, the structure of at least the claimed components of the fuel cell would be unchanged. As such, the rejection of record of Claim 18 is upheld below, incorporating this “Response to Arguments” therein and addressing the newly amended limitations.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “yttria is present in up to 8 wt.% of a total weight of the zirconia and yttria,” which applicant’s remarks filed 16 February 2022 at page 6 indicates is supported by at least [0046] of the instant specification. However, instant specification [0046] indicates “8 mol% yttria fully stabilized zirconia (8 mol% Y2O3-doped ZrO2 (8YSZ)).” Molar percent is not the same as weight percent. In order to advance prosecution, the prior art rejection below addresses both a molar percentage and a weight percentage.
Claim 27 recites that “the porous ceramic support comprises pores configured to retain liquid by capillary action during exposure of the support to temperatures up to 400 degrees Celsius for greater than 100 hours,” which applicant’s remarks filed 16 February 2022 at page 9 indicates is supported by at least [0054] of the instant specification. However, instant specification [0054] indicates that “the ceramic structure may have physical characteristics that enable the ceramic structure to retain the molten hydroxide in the pores after exposure to temperatures at about 400°C for at least 100 hours.” As such, the specification does not provide explicit support for liquid retention by capillary action at temperatures below 400°C, which is included in the claimed range of “up to 400°C.” In order to advance prosecution, the examiner has interpreted the claim based on the specification.

Claim Rejections - 35 USC § 103
Claims 1-18, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Konde (“Development of an Intermediate Temperature Molten Salt Fuel Cell”), of record, in view of Yamada (US 2016/0322650 A1) and Saiai (US 5,075,277), both newly cited, and evidenced by Zircar Zirconia datasheets, also newly cited.
Regarding Claim 1, Konde teaches a fuel cell system (see Experimental Setup section beginning on page 48, Assembling Fuel Cell section beginning on page 106 and Operating Fuel Cell beginning on page 108), comprising a cathode and an anode (anode and cathode copper blocks, graphite plates and PTFE inserts, see step 1 of Assembling Fuel Cell on page 106); a porous ceramic support positioned between the cathode and anode (“membrane” described in steps 4-10 of Assembling Fuel Cell on pages 106-107, see Overall Membrane Preparation Procedure on page 102 and subsequent detailed steps of preparing the membrane including Treatment of Zirconia Cloth reciting a zirconia-type cloth ZYW-30A, which is a porous ceramic); and a molten electrolyte mixture in the pores of the ceramic support (see Loading of Electrolyte- Dry Method beginning on page 103 and Loading of Electrolyte- Wet Method beginning on page 105, noting that in both methods, a molten salt electrolyte is used).
Konde teaches, as the claimed porous ceramic support, Zircar Zirconia’s ZYW-15, ZYK-15, ZYF-50, and ZYW-30A (see page 55 last full paragraph). Datasheets from the manufacturer (see attached non-patent literature) related to each of these products indicates that they each include yttria stabilized zirconia (YSZ) with 10 wt.% Y2O3, which falls outside of the claimed range requiring that the support is comprised of YSZ where the yttria is present in up to 8 wt.% of a total weight of the zirconia and yttria.
However, Yamada also teaches an electrolyte matrix material that separates two electrodes (see figure 1 and [0026] indicating its structures, particularly noting the electrolyte layer 5 between the two electrode layers 4 and 6) composed of YSZ where the amount of yttria may be 10 mol% or 3 mol%, corresponding to 16.9 wt.% and 5.36 wt.%, respectively (see [0027]). This is indicative that stabilized and partially stabilitzed zirconia are alternatives to each other in the context of fuel cell electrolyte materials. While Yamada is drawn to a solid oxide fuel cell (SOFC) which is operated at a higher temperature relative to the intermediate temperature of Konde and the instant application, Konde specifically indicates at the last paragraph of page 13 that “composite solid electrolyte fuel cells could offer a practical fuel cell in the upper end of the intermediate temperature range,” and also specifically indicates in the last paragraph of page 24 that for the intermediate temperature fuel cell, “the molten salt would be supported in a porous matrix, most likely some form of ceramic (either a woven cloth, or a tape-cast ceramic membrane, as is used in MCFC and PAFC.” As such, the examiner notes Saiai, which is drawn to YSZ supported catalyst (see column 2 lines 51-56 indicating that zirconia containing yttria by 0.05-20 mol%), ad indicates at column 2 lines 57-64 that the catalyst can be incorporated into a fuel cell and disposed near an alkali metal salt electrolyte, such as the aqueous solutions of alkali hydroxides indicated in the paragraph of Konde bridging pages 27 and 28.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a yttria stabilization weight percentage that is below 8% as required by instant Claim 1 and appreciated by Yamada in place of the 10 wt.% yttria sheets forming the electrolyte support in Konde as alternatives serving the same function. 
Regarding Claims 2 and 3, Konde further teaches that the fuel cell system is operable to generate electricity in a temperature range of 200°C and 215°C (see Performance Evaluation of KOH/Treated ZYW-30A System on page 70), which falls within the claimed ranges of up to 600°C as required by Claim 2 and about 150°C to about 400°C as required by Claim 3.
Regarding Claim 4, Konde further teaches that the molten electrolyte mixture includes a molten hydroxide, wherein the molten hydroxide mixture includes an alkaline hydroxide having a melting point below 200°C (see Initial Feasibility Studies on page 53 indicating an NaOH/KOH eutectic mixture which meets the claimed molten alkaline hydroxide and is molten at 200°C, see also pages 56-57 indicating pure KOH which meets the claimed molten alkaline hydroxide with a melting temperature of 180°C).
Regarding Claim 5, Konde further teaches that the ceramic support with the molten hydroxide mixture therein is a hydroxide ceramic dual phase membrane (“membrane” described in steps 4-10 of Assembling Fuel Cell on pages 106-107, see Overall Membrane Preparation Procedure on page 102 and subsequent detailed steps of preparing the membrane including Treatment of Zirconia Cloth reciting a zirconia-type cloth ZYW-30A, which is a porous ceramic reading on the claimed ceramic support and see Loading of Electrolyte- Dry Method beginning on page 103 and Loading of Electrolyte- Wet Method beginning on page 105 regarding the claimed molten salt electrolyte; the examiner notes that one phase may be the zirconia cloth and another phase may be the molten electrolyte, thereby together reading on the claimed dual phase membrane).
Regarding Claim 6, Konde further teaches that the molten hydroxide mixture includes potassium (KOH, see Performance Evaluation of KOH/Treated ZYW-30A System on page 70 noting that the KOH corresponds to the electrolyte).
Regarding Claim 7, Konde further teaches graphite blocks with a serpentine pattern formed therein as the electrode gas diffusion layer of each electrode (see Experimental Setup beginning on page 48). Since instant specification in [0060] discloses that the cathode and/or anode may be a carbon material, which would include the graphite of Konde, it would be inherent that the graphite of Konde would be porous, at least in the broadest reasonable interpretation of the word porous, to mean having spaces or holes.
Regarding Claim 7 additionally in the alternative, Konde teaches graphite blocks with a serpentine pattern formed therein as the electrode gas diffusion layer (see Experimental Setup beginning on page 48). Konde does not have any experimentation with a material for the anode and cathode that is particularly described as “porous” as required by Claim 7. However, in the Future Work section beginning on page 87, Konde indicates that development of a GDL material would be one of the first steps towards improving the stability of this type of fuel cell, and particularly recites a fine expanded metal mesh made from nickel or a nickel alloy like Monel or Inconel, which reads on the claimed porous cathode and/or anode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a porous metal mesh GDL in place of the graphite block in order to improve the stability of the fuel cell.
Regarding Claim 8, Konde further teaches a water flow system on an outer side of the anode, wherein the outer side of the anode is opposite an inner side of the anode, wherein the inner side of the anode is adjacent to the ceramic support (see page 62 regarding “placing each end of each outlet tube under the surface of water in a beaker at an equal depth to carefully control the pressure on each side” reading on the claimed water flow system, noting that the Experimental Setup described on page 48 places the outlet tubes on the outer side of the graphite anode plate as claimed).
Regarding Claim 9, Konde further teaches that the cathode is configured to be a catalyst for an oxide reduction reaction, wherein the anode is configured to be a catalyst for a hydrogen oxidation reaction (see reactions on schematic shown on page 25).
Regarding Claim 10, Konde further teaches that a material of the cathode and a material of the anode include the same material (both the anode and cathode include graphite blocks).
Regarding Claim 11, Konde further teaches that a material of the cathode and a material of the anode include different materials (see Catalyst Considerations beginning on page 43 which indicates at least silver catalyst only on the cathode).
Regarding Claim 12, Konde further teaches that the cathode and anode include at least platinum group metals and nickel (see Catalyst Considerations beginning on page 43).
Regarding Claim 13, Konde further teaches that the cathode and anode include an electrode material of a carbon material and metal particles (graphite blocks, see Experimental Setup on page 48, and metal catalysts, see Catalyst Considerations beginning on page 43).
Regarding Claim 13 additionally, in the Future Work section beginning on page 87, Konde indicates that development of a GDL material would be one of the first steps towards improving the stability of this type of fuel cell, and particularly recites a fine expanded metal mesh made from nickel or a nickel alloy like Monel or Inconel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a metal mesh GDL in place of the graphite block in order to improve the stability of the fuel cell.
Regarding Claim 14, as indicated in the above rejection of this claim under 35 U.S.C., since Konde teaches the physical structures of Claim 1, it would inherently meet the claimed function of generating an ionic conductivity greater than 0.50 siemens per centimeter at temperatures greater than 150°C.
Regarding Claims 15 and 16, Konde further teaches a triple phase boundary region, wherein the triple phase boundary region includes an association of the cathode and/or anode, the molten electrolyte mixture and a gas selected from hydrogen gas, oxygen gas and air (see schematic figure on page 25, noting that a triple phase boundary between an electrode, the incoming supply gas and the electrolyte is necessary to have an electrochemically active site, which is inherently present in a functional fuel cell such as those shown in the experimentation of Konde).
Regarding Claim 17, Konde further teaches that the ceramic support (the zirconia cloth) has physical characteristics (i.e. reduced pore size compared to the untreated cloth) of formation by an additive manufacturing technique (see Modified Zirconia Cloth beginning on page 67, noting particularly the addition of Zircar Zirconia rigidizer, ZIR-RIG, reading on the claimed additive manufacturing technique).
Regarding Claim 18, Konde teaches hydrogen fuel in the experimentation and goes on to teach the feasibility of methanol as an alternative non-hydrogen fuel. Konde does not have any experimentation with synthesizing ammonia from nitrogen in combination with water. However, in the Future Work section beginning on page 87, there is specific focus on non-hydrogen fuels beyond methanol, including ammonia on pages 95 and 96.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ammonia fuel as a means of hydrogen storage that is cleaner than other fuel sources and is easily available in liquid under pressure form, noting that ammonia as a reactant fuel versus ammonia as a synthesized product is a function of the operation of the fuel cell which the examiner asserts would not affect the structure of the claimed components (see the “Response to Arguments” section above, which is incorporated into this rejection.)
Regarding Claim 24, Konde further teaches that the porous ceramic support comprises pores having an average diameter sufficient to retain liquid by capillary action (see page 38 indicating that the “electrolyte is retained in the matrix through capillary action” and pages 32-34 regarding electrolyte retention).
Regarding Claim 27, the ability of the fuel cell system, particularly the porous ceramic support, to retain liquid by capillary action during exposure to the claimed temperature and time ranges is a function of the structure of the fuel cell system. As such, since Konde in view of Yamada and Saiai obviates the structure of the claimed porous ceramic support, it would be expected that this structure would be capable of performing the claimed function absent any structural feature in the claims that would distinguish the instant fuel cell system from that of the prior art.
Regarding Claim 28, Konde further teaches that the molten electrolyte mixture includes at least one cation selected from the group consisting of lithium, sodium, and cesium (see page 28 indicating that molten alkali hydroxides, which would include the claimed alkali elements of lithium sodium and cesium, are ideal for conducting oxygen in the form of hydroxide ions and see table III-1 indicating several potential molten salt electrolytes including lithium, sodium and cesium cations).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Konde in view of Yamada and Saiai and evidenced by Zircar Zirconia datasheets, as applied to Claim 1 above, and further in view of Xu (US 2008/0032183 A1), newly cited.
Konde does indicate the importance of pore structure of the support matrix (see page 32) and specifically indicates that “in order to make a good support, the porosity of the material needs to be large enough that the conductivity is not unduly reduced, while the pore size is small enough that the electrolyte is effectively retained” (see page 38). Konde indicates porosity values for the ceramic support materials from the manufacturer Zircar, but indicates that the pore size of these cloths was unknown and not provided by the manufacturer (see pages 55-56). As such, Konde does not teach the pore size ranges recited in Claims 25 and 26.
However, Xu also teaches a support material for a molten electrolyte (see [0001]-[0015]), which had a narrower, single-peak pore size distribution than the prior art matrix, with pores ranging between 0.03 and 0.4 microns (30nm to 400nm), with most frequently occurring pores having a size between 0.07 and 0.25 microns (70nm to 250nm) (see figures 5 and 6 as well as [0070]-[0075]). Since the total pore size range falls within the claimed range of 50nm to 500nm, the average pore size necessarily also falls within the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a support having the claimed pore size in order to result in greater mechanical integrity of the matrix and improved electrolyte retention (see [0071]).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nicholas (US 2018/0326524 A1) and Ryu (US 2012/0021339 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723